Seevees, J.-
Action on a promissory note given for rent due under a lease of certain described real estate. A land'lord’s attachment was issued and certain projierty attached. William Hefferon intervened, and in a pleading filed by him asserted that he owned the attached property, and that the attachment thereof was, upon several stated grounds, invalid. The abstract contains the pleadings, and the judgment in favor of the plaintiff, and it is also stated that the court made certain rulings during the trial. But it is shown, by 'an amended abstract, that there is no bill of exceptions, and the correctness of the statements in the abstract is denied. The amended abstract, as there is no denial of its correctness must be deemed true. Therefore we cannot say that the court erred. This must affirmatively appear. • Aeeiemed. •